DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-3 in the reply filed on 02/10/2021 is acknowledged.
	Claims 4-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/201.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2015/0226981 A1) in view of Scott et al. (US 7,337,941 B2)
Claims 1-3:  Yang discloses a method for manufacturing a heat dissipation device that includes stamping a first plate having a plurality of angled grooves (grooves between 111 and also see angled grooves formed in Figure 6); depositing powder in the plurality of angled grooves of the first plate (Para [0041]-[0042]); contacting the first plate to a second plate; welding the first plate and the second plate together, and sintering powder to obtain a capillary structure (Para [0043] and [0049]),.and introducing a coolant in the plurality of angled grooves after welding the first plate and the second plate (Para. [0043]).
	While Yang discloses a substantial portion of the limitations recited in claim 1 Yang fails to disclose stamping a composite plate including a welding flux (the examiner has treated the welding material of claim 1 as the welding flux).
	However Scott et al. teaches that there is known in the art stock materials that are pre-fluxed and then stamped (abstract, Col. 2, Lines 1-13).
	Therefore it would have been obvious to one of ordinary skill in the art to substitute the pre-fluxed composite plate such as that of Scott et al. for the plate for that of Yang, because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L VAUGHAN/Primary Examiner, Art Unit 3726